Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a stroke clutch that is disposed between a stroke mechanism that strokes the mandrel with the rotation of the spindle and the spindle, and that transmits the rotation of the spindle to the stroke mechanism".  It is unclear as to what specifically the Applicant intends to claim. The Examiner is of the opinion that the claim includes a typo however, the applicant needs to amend the claim to clarify the claimed subject matter.
Claim 1 recites the limitation "the rear end side" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the rear direction" in line 4  of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rear end" in line 3 of the claim; the limitation "the distal direction" in line 7 of the claim; the limitation "the rotation clutch" in line 8 of the claim; and the limitation "the rear end direction" in line 10 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the other end" in line 5 of the claim.  There is insufficient antecedent basis for this limitations in the claim.
Claim 7 recites the limitation "the distal end side" in lines 3 and 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki (WO 2013/180769).
Regarding Claim 1, Hiroyuki discloses a fastening apparatus for fastening a blind nut to a member to be mounted, the fastening apparatus 1 provided with a power transmission unit 11 configured to transmit the rotation of the electric motor 13, having a first transmission system 15, 18, 19 and a second transmission system 21, 17; a joint shaft 18 that is arranged in front of the electric motor 13 and is rotated by transmitting power by the first transmission system 15, 18, 19 of the power transmission unit 11; a spindle 14 that is arranged in front of the electric motor 9 and that is rotated by transmitting power by the second transmission system 21, 17 of the power transmission unit 11; a spin shaft 43 that grips a shaft unit of a mandrel M and rotates the mandrel M with rotation of the joint shaft 18; a rotating clutch 61, 62 for transmitting the rotating force of the joint shaft 18 to the spin shaft 43; and a stroke clutch 63, 64 that is disposed between a stroke mechanism 36, 44 that strokes the mandrel M with the rotation of the spindle 14, and that transmits the rotation of the spindle 14 to the stroke mechanism 36, 44; the rotation clutch is provided with a rear clutch nut 61 and a front clutch nut 62 in order from a rear end side; the rear clutch nut transmits the rotational force of the joint shaft to the front clutch nut when engaged with the front clutch nut, but is disengaged from the front clutch nut by a predetermined rotational load (Par. 0066); the front clutch nut has a cylindrical shape (See figure 6), the spin shaft 43 can be arranged at an axial center unit, and is configured so that when it is engaged with an engagement unit of the spin shaft 43 a rotational force is transmitted to the spin shaft 43, but is disengaged by a predetermined stroke toward the tip of the spin shaft 43 (Pars. 0064-0067); the stroke clutch 63, 64 is provided with a spindle clutch and a nut clutch in order from a rear end side; and the spindle clutch transmits the rotational force of the spindle 14 to the stroke mechanism 36, 44 when engaged with the nut clutch, but is disengaged from the nut clutch by a predetermined stroke toward a rear end of the mandrel M (Pars. 0068 and 0073, Figs. 1-6).
Regarding Claim 2, Hiroyuki discloses the stroke mechanism 36, 44 that strokes the mandrel M is provided with a cylindrical ball screw nut 44 that rotates with the rotation of the spindle clutch and the nut clutch, and a ball screw shaft 36 that is established at the center of the ball screw nut 44 and moves in the axial direction with the rotation of the ball screw nut 44 to stroke the mandrel M (Pars. 0068 and 0073, Figs. 3, 6 and 7).
Regarding Claim 3, Hiroyuki discloses a spin- pull head case 30 that is arranged on the tip side of the ball screw shaft 36 and moves in the same direction as the ball screw shaft 36 with the stroke of the ball screw shaft 36; when the spin-pull head case 30 moves a predetermined distance in a rear end direction, it is fitted with a spin-pull head 30 disposed on the front end side of the spin shaft 43, and moves so as to retract the mandrel M together with the spin-pull head 30 (Par. 0058, Fig. 3). Note: the spin-pull case and spin-pull head of Hiroyuki are a unitary component. As said spin-pull head 30 functions in the same manner as the spin-pull head case and spin-pull head of the claimed invention, the Examiner construes said spin-pull head 30 to be equivalent to the claimed elements. Further, the preamble of the claim is directed towards an apparatus and not a method. It is only necessary for the cited prior art to be capable of performing, or configured to perform the recited method steps. 
Regarding Claim 4, Hiroyuki discloses a switch 49 for starting the electric motor 13 by pressing the mandrel M in the axial direction, when the tip of the mandrel M is pressed toward the rear end of the apparatus 1 in a state in which the blind nut is disposed at the tip of the mandrel M the switch 49 of the electric motor 13is closed; by the rotational force from the electric motor 13, the mandrel M is rotated via the spin shaft 43 engaged with the rotating clutch 61, 62; when the blind nut is mounted on the mandrel M, the mandrel M and the spin shaft 43 are stroked in a distal direction, so that the spin shaft 43 is disengaged from the rotating clutch 61, 62, and the switch 49 is opened; and in a state in which the spin shaft 43 is disengaged from the rotating clutch 61, 62, when the electric motor 13 is started via a trigger 6 by a user's operation, the spindle 14 is rotated, and the mandrel M is stroked in a rear end direction via the stroke mechanism 36, 44, so that the blind nut is fastened to the member to be mounted (Pars. 0079-0090, Figs. 2, 3 and 8).
Regarding Claim 7, Hiroyuki discloses the engagement unit of the spin shaft 43 has a plurality of small-diameter portions (not labeled) having a diameter smaller than a diameter of a columnar shape on a distal end side of the engagement unit, a rear end side of the engagement unit of the spin shaft 43 has a diameter smaller than the diameter of the small diameter portion of the engagement unit, and the cylindrical inner shape of the front clutch nut 62 has a shape complementary to the engagement unit (See Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726